Citation Nr: 0614636	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  06-07 413	)	DATE
	)
	)


THE ISSUE

Whether a January 27, 2006 Board decision denying a rating 
higher than 30 percent for residuals of a dental injury on 
and after February 16, 2002 contained clear and unmistakable 
error (CUE).  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel







INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from 
March to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following the 
receipt of the veteran's February 2006 statement regarding 
alleged CUE in the 
noted January 27, 2006 Board decision.

Pursuant to an April 2006 motion and the Board's granting 
thereof in May 2006, 
this case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a decision issued on January 27, 2006, the Board 
denied the veteran's claim for a rating higher than 30 
percent for residuals of a dental injury on and after 
February 16, 2002.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the January 
27, 2006 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially points out that the Veterans Claims 
Assistance Act VCAA) is not applicable to the moving party's 
allegations of CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are 
not conventional appeals.  Rather, they are requests for 
revisions of previous decisions.  A claimant alleging CUE is 
not pursuing a claim for benefits.  Instead, he is 
collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a 
claim for benefits.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  See also 38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2005).

A prior Board decision is final and binding, but is 
reversible if there is CUE.  38 U.S.C.A. § 7111 (West 2002).  
A decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision.  38 C.F.R. 
§ 20.1406 (2005).

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2005).



The evidence reviewed for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be deemed clear and unmistakable.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).

CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

Prior decisions issued by the Court in regard to the issue 
of CUE in a regional office (RO) rating decision provide a 
further framework for determining whether CUE exists in a 
Board decision.  In Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), the Court stated that for clear and unmistakable 
error to exist, (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication 
in question.



"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The threshold preliminary question before the Board, 
however, is whether the requirements for a motion for 
revision of a decision based on CUE have been met.

A motion for revision of a decision based on CUE must be in 
writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party, if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions that fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(a).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
that requirement.  Motions that fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2005).



In this particular case at hand, the moving party's motion 
consists of a February 2006 statement wherein he alleged the 
Board's January 2006 decision should be vacated because "My 
physical examinations prior to my acceptance into the Army 
Air Corp are proof of my physical condition."  He went on 
the explain that after he went on sick call after the 
training accident and was admitted to the base hospital he 
was told he would be transferred to another hospital, but 
this never happened.  He asserted that he had problems 
chewing his meals and requested a "fair rating and the VA 
to acknowledge my claim."  See his statement dated February 
7, 2006.  Similar contentions were made in a statement 
subsequently submitted in March 2006.  See additional 
statement dated March 24, 2006.  

As noted above, the January 27, 2006 Board decision denied a 
rating higher than 30 percent for residuals of a dental 
injury on and after February 16, 2002.  In his February and 
March 2006 statements, the moving party has not alleged any 
specific errors of fact or law with regard to the severity 
of his service-connected dental disability at the time of 
the January 27, 2006 decision.  And as indicated above, his 
mere disagreement with how the Board evaluated the facts of 
his case is insufficient to raise a valid CUE claim.  See 
Luallen v. Brown, 8 Vet. App. at 95.  Also, his argument 
with regard to him not being transferred to another hospital 
after being told that he would does not suggest the Board 
failed to properly apply statutory or regulatory provisions 
extant at that time.

In sum, the moving party has made no specific contention of 
how the laws or facts in existence at the time of the 
January 27, 2006 Board decision were either not considered 
or misapplied.  The bare, conclusory allegation that the 
January 2006 Board decision was "clearly and unmistakably in 
error" is insufficient under the applicable law to meet this 
threshold preliminary pleading standard.  It is nothing more 
than asking the Board to reweigh the evidence in his favor.  
He does not argue that the Board did not consider the 
evidence of record at that time.  He does not argue how the 
Board misapplied the evidence submitted in support of his 
claim, or how the outcome would have been manifestly 
different.  Asking the Board simply to reweigh the evidence 
can never rise to the stringent definition of CUE.  See 
Fugo, supra.  Accordingly, his motion must be dismissed 
without prejudice as provided at 38 C.F.R. § 20.1404(b).


ORDER

The CUE motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




